IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-164-CR


EX PARTE:  PATRICK TEMPLE,

	APPELLANT


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 920697, HONORABLE JON N. WISSER, JUDGE
 



PER CURIAM
	This is an appeal from an order of the district court, entered following a hearing
on appellant's writ of habeas corpus, remanding appellant to custody for extradition to Louisiana.
	Appellant does not challenge the adequacy of the governor's warrant or the
supporting documents.  He admits his identity as the person demanded.  Appellant's only point
of error is that the district court erred by denying him a further continuance of the hearing on his
writ of habeas corpus.
	Appellant's application for writ of habeas corpus was filed on February 13, 1992. 
The writ issued and a hearing was held on March 9.  At this hearing, appellant asserted that he
was not in Louisiana on the day the alleged offense was committed, and claimed that he was in
the process of obtaining documentary proof to substantiate this claim.  He asked the court for
additional time to secure this evidence.  This request was granted.
	This cause was next called for a hearing on March 30.  Appellant told the court that
the evidence he sought still had not arrived.  He asked for a further continuance of "a couple of
three weeks."  The court denied the request for a further continuance.
	Appellant has not shown that the district court abused its discretion in overruling
his motion for further continuance.  See Ex parte McCarthy, 472 S.W.2d 759 (Tex. Crim. App.
1971).
	The order of the district court is affirmed.  No motion for rehearing will be
entertained.

[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith; Justice B. A. Smith not
 participating]

Affirmed

Filed:  July 1, 1992

[Do Not Publish]